Election/Restrictions
Applicant's election with traverse of an electric power steering assembly (Group I) in the reply filed on October 21, 2022 is acknowledged.  The traversal is on the ground(s) that the searches for each invention overlap and because restriction violates USPTO policy.  This is not found persuasive because though the searches may overlap, they are identical and because there is no USPTO policy that precludes an otherwise valid restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 21, 2022.

Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(3) because the planes on which the sectional views in Figs. 3, 4 & 9-11 have been taken have not been indicated by lines in the views from which the sections have been cut. Note, the lines must be numbered and referred to in the brief description of the drawings. See MPEP § 608.01(f) 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is identical to one that has already been published.  The abstract should provide a concise statement of that which is new in the art to which the claims (of the instant application, not the parent) pertain.

Claim Rejections - 35 USC § 102
Claims 1, 2 & 4-8 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Herranz Gracia, US 9,369,016.  Herranz Gracia discloses an electric power steering assembly, comprising: 
a rotor assembly (1) rotatable about a longitudinal axis (z), the rotor assembly having an outer surface (27) and an inner surface, the rotor assembly defining a plurality of magnet (7) pockets (6) disposed proximate the outer surface, the inner surface defining a plurality of rotor teeth (see in Fig. 1 between roots 4); and
 a shaft received within an opening defined by the inner surface, the shaft defining a spline that engages the teeth of the rotor (col. 4, lines 11-13)

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita. US 8,901,796.  At Fig. 3, Matsushita shows a electric power steering assembly (1), comprising: 
a rotor assembly (2) rotatable about a longitudinal axis (see “longitudinal direction” at col. 5, line 59), the rotor assembly having an outer surface and an inner surface, the rotor assembly defining a plurality of magnet (8) pockets (4) disposed proximate the outer surface, the inner surface defining a plurality of rotor teeth (32),
wherein a region (11) disposed between a first rotor tooth and a second rotor tooth of the plurality of rotor teeth defines a first rotor root, the first rotor root extending towards the outer surface,
wherein the region disposed between the first rotor tooth and the second rotor tooth extends into a first cavity (9, 10) that is disposed proximate the inner surface,
wherein a shaft (5) received within an opening (3) defined by the inner surface, the shaft defining a spline (31) that extends between a first shaft end and a second shaft end along the longitudinal axis and engages the rotor teeth (see also “engagement” at col. 4, lines 57 & 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679